Title: To Benjamin Franklin from Guillaume Jaume, 20 November 1781
From: Jaume, Guillaume
To: Franklin, Benjamin


Monsieur
Lyon 20. 9bre. 1781.
Je suis prié par l’aimable jeune homme Mr. Johonnot de vous envoyer le Prospectus cy inclus de la pension d’Ecully. Il espere y recevoir mieux qu’a Geneve l’education qui lui convient. Je le pense de même.
Mr. son pere à qui il a demandé cette faveur paroit porté à la lui accorder. Il a demandé un Prospectus. Je le lui ai envoyé.
Ce cher Enfant m’ayant eté recommandé par Mrs. Les Abbés de Chalut, et Arnoux, mes bons amis, J’ai promis à Mr. son Pere de partager mes soins paternels entre son fils, et le mien Elevé dans cette pension, lié d’amitié avec le tres interessant Bostonien pendant le petit sejour qu’il a fait chez moi.
Vous avés des Droits, Monsieur, sur touts les cœurs français. Puissaije avoir un jour l’avantage de vous convaincre des sentiments distingués avec lesquels Je suis Monsieur Votre tres humble, et tres obeissant Serviteur
Gme. Jaume
 
Notation: Gme. Jaume Novr. 20th 1781
